DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 5/4/2022.  Claims 10-19 and 21-24 are pending while claims 1-9 and 20 are canceled.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites the limitation “the plurality of pipes individually belong to a plurality of refrigeration circuits that are independent of each other” in line 12, however this is simply incorrect as par 0023 clearly states that a single common controller, disposed in section 11, FIG. 1 is employed for controlling all components of each refrigeration circuit.  Additionally, par 0024 states that “Control section 32, from which instructions for ultra-low temperature freezer 10 are inputted, and knob 33 are attached to door 30”, which implies that the user interface for the system employing said refrigeration circuits is also common.  Thus, the claimed feature “plurality of pipes individually belong to a plurality of refrigeration circuits that are independent of each other” presents new matter as the disclosed refrigeration circuits are not independent of each other.
Claims 11-19 depend on claim 10 and are thus also deemed as failing to comply with the written description requirement by definition.
Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the plurality of pipes individually belong to a plurality of refrigeration circuits that are independent of each other” in line 12, however the disclosure (par 0023 and 0024) clearly state that a single common controller, disposed in section 11, FIG. 1 is employed for controlling all components of each refrigeration circuit and that “Control section 32, from which instructions for ultra-low temperature freezer 10 are inputted, and knob 33 are attached to door 30”, implying that the user interface for the system employing said refrigeration circuits is also common for all refrigeration circuits.  Thus, the claimed feature “plurality of pipes individually belong to a plurality of refrigeration circuits that are independent of each other” is indefinite as the disclosure provides a contradictory evidence.
Claims 11-19 depend on claim 10 and are thus also deemed as indefinite by definition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0030402 to Shinya et al. (Shinya) in view of JP 2007078282 to Sai (Sai).
In reference to claim 10, Shinya teaches a refrigeration apparatus (FIG. 1-18) configured to perform cooling through a refrigeration cycle (FIG. 3) using a refrigerant (inherent in a vapor compression cycle depicted in FIG. 3), the refrigeration apparatus comprising a door (3, FIG. 1-18); a box section (2, FIG. 1-18) comprising a circumferential edge section (5, FIG. 1-18) that faces an outer circumferential portion of the door (3, FIG. 1-8) with the door closed, wherein an interior of the box section is cooled by the refrigerant (inherent in a refrigerator depicted in FIG. 1-18); packing (34, FIG. 1-18) configured to be held between the outer circumferential portion of the door and the circumferential edge section with the door closed; and a plurality of pipes (151, FIG. 1-3) disposed so as to be aligned along a surface of the circumferential edge section (FIG. 1-2), the plurality of pipes circulating the refrigerant that is warmed by a compressing action of a compressor (101 and 102, FIG. 3), wherein the plurality of pipes (151, FIG. 1-2) comprise a first annular pipe (103, FIG. 1-3) and a second annular pipe (203, FIG. 1-3) that is disposed in such a manner as to be superposed on an outer circumferential side of the first annular pipe (par 0048), but does not teach that the second annular pipe surrounds the first annular pipe.  Sai teaches a refrigerator (FIG. 1-6) wherein the second annular pipe (70, FIG. 5) surrounds the first annular pipe (70F, FIG. 5) in order to exchange heat continuously and more efficiently with the door and prevent condensation on the surface of the door (par 0001 and 0038-0040).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shinya, to have the second annular pipe surround the first annular pipe, as taught by Sai, in order to exchange heat continuously and more efficiently with the door and prevent condensation on the surface of the door.
Shinya does not teach the plurality of pipes individually belong to a plurality of refrigeration circuits that are independent of each other.  Although Shinya did not disclose a plurality of independent refrigeration circuits, the court holds that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, the expected result is that a plurality of independent circuits increases the cooling capacity of the system, but it also allows for a safety measure in case one of the circuits breaks down.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shinya, to have the plurality of pipes individually belonging to a plurality of refrigeration circuits that are independent of each other in order to allow for a safety measure in case one of the circuits breaks down.
	In reference to claim 11, Shinya and Sai teach the system as explained in the rejection of claim 10, and Shinya additionally teaches wherein the plurality of pipes are disposed in such a manner that an outer circumferential edge of the plurality of pipes surrounds an outer circumferential edge of the packing when seen from a front surface side (FIG. 1-2).
In reference to claim 12, Shinya and Sai teach the system as explained in the rejection of claim 10, and Shinya additionally teaches wherein the packing configured to be held between the outer circumferential portion of the door and the circumferential edge section with the door closed is provided on the circumferential edge section (FIG. 1-2).
In reference to claim 13, Shinya and Sai teach the system as explained in the rejection of claim 10, and Shinya additionally teaches wherein the plurality of pipes are in (thermal) contact with each other (FIG. 1-2). 
In reference to claim 18, Shinya and Sai teach the system as explained in the rejection of claim 10, and Shinya additionally teaches wherein the plurality of pipes (151, FIG. 1-2) are in contact with an inner surface of the circumferential edge section (FIG. 1-2).
In reference to claim 19, Shinya and Sai teach the system as explained in the rejection of claim 18, and Sai additionally teaches wherein the box section comprises an inner box section and an outer box section that covers the inner box section, and in the plurality of pipes, a pipe located on a side facing the outer box section is in contact with the inner surface of the outer box section (FIG. 3).

Allowable Subject Matter
Claims 21-24 are allowed.
Claim 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
In reference to the applicant’s argument regarding the limitation “the plurality of pipes individually belong to a plurality of refrigeration circuits that are independent of each other”, page 7, the Examiner respectfully disagrees, as the amendment represents a classic example of duplication of parts, with no apparent reason was given by the applicant, as explained in detail above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
6/8/2022